Dreyfus Premier Investment Funds, Inc. Dreyfus Large Cap Equity Fund On May 20, 2009 Dreyfus Large Cap Equity Fund, a series of Dreyfus Premier Investment Funds, Inc. (the "Fund"), purchased 1,268 shares of common stock issued by Invesco Ltd. (CUSIP No.: G491BT108) (the "Common Stock") at a purchase price of $14.00 per share. The Common Stock was purchased from Merill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Capital Markets, an affiliate of the Fund's investment adviser, was also a member. BNY Capital Markets received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. Incoporated BNY Mellon Capital Markets, LLC HSBC Securities SunTrust Robinson Humphrey, Inc. TD Securities (USA) LLC Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on October 1, 2009. These materials include additional information about the terms of the transaction.
